Citation Nr: 1244047	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-34 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right ear hearing loss disability.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1966 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

A right ear hearing loss disability was not noted on entrance examination in October 1966 although the audiogram showed a 45 decibel loss at 4000 Hz.  Except for the frequency at 3000 Hz, which was not tested, the other tested frequencies were within normal limits.  In April 1968 on examination for flight status, the audiogram showed a 25 decibel loss at 4000 Hz and a 15 decibel loss at 3000 Hz, and the other tested frequencies were within normal limits.  On separation examination in July 1970, the audiogram showed a 55 decibel loss at 4000 Hz and a 55 decibel loss at 3000 Hz, and the other tested frequencies were within normal limits.  The examiner stated that the Veteran had bilateral hearing loss which existed prior to service.  

On VA examination in October 2008, the VA examiner stated that the Veteran's hearing loss in the right ear preexisted service and that, because a standard threshold shift was not found at the time of discharge, the right ear hearing loss was not aggravated by service.  





In a rating decision in November 2008, the RO granted service connection for a left ear hearing loss disability on a direct basis and not by aggravation of pre-existing condition.

Whereas here there remains a question of whether the VA examiner's opinion is based on sufficient facts, it is the Board's duty to remand for further development.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiological examination to determine:  

i).  Whether it is obvious or undebatable that a right ear hearing loss disability pre-existed service under VA standards, 38 C.F.R. § 3.385, considering the finds on three audiograms summarized as follows:   

On entrance examination in 1966, there was a 45 decibel loss at 4000 Hz.  

In April 1968 on examination for flight status, there was a 25 decibel loss at 4000 Hz and a 15 decibel loss at 3000 Hz.  

In July 1970 at separation, there was 55 decibel loss at 4000 Hz and a 55 decibel loss at 3000 Hz.  All other tested frequencies were within normal limits. 





ii).  If it is obvious or undebatable that a right ear hearing loss disability pre-existed service, is it also obvious or undebatable that the pre-existing right ear hearing loss disability was not aggravated by service, that is, the pre-existing right ear hearing loss disability did not permanently increase in severity, that is, there was no irreversible worsening of the pre- existing condition during service or that any increase was due to the natural progress of the pre-existing condition, again considering the findings of the three audiograms? 

iii).  If a right ear hearing loss disability did not pre-exist service:

Is it more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability) that the current right ear hearing loss disability is related to noise exposure in service.  

In formulating the opinion to part iii, the VA examiner is asked to consider that the Veteran is competent to describe noise exposure in service and his statements are credible.  










If after a review of the applicable audiological principles and the significant facts, an opinion is not possible without resort to speculation, the VA audiologist is asked to clarify whether the opinion cannot be rendered because there are other potential causes for the current right ear hearing loss disability, please identify the other potential causes based on the evidence of record, when the in-service noise exposure is not more likely than any other to cause the Veteran's current right ear hearing loss disability and that an opinion on actual causation is beyond what may be reasonably concluded based on the evidence of record. 

The Veteran's file must be made available to the VA examiner for review. 

2.  After the development has been completed, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans'

 Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


